internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip plr-106567-02 date date legend taxpayer parent contract rider rider certificate contract owner participant separate_account state a state b territory d x y dear this ruling responds to a letter dated date submitted on behalf of taxpayer requesting rulings under sec_817 of the internal_revenue_code code and sec_1_817-5 of the regulations in a subsequent letter dated date taxpayer withdrew one of its ruling requests plr-106567-02 facts taxpayer is a stock_life_insurance_company originally incorporated in state a and presently domiciled in state b taxpayer is licensed to engage in the life_insurance business in x states and territory d taxpayer is an indirectly wholly owned subsidiary of parent taxpayer files a consolidated federal_income_tax return with parent and other affiliated corporations on a calendar_year basis utilizing the accrual_method of accounting taxpayer will issue contract to contract owners for use in connection with annuity_plans offered to participants as described in sec_403 contract as amended by rider will be issued to organizations described in sec_403 for use as an annuity_contract described in sec_403 contract as amended by rider will be issued to states political subdivisions of states or agencies or instrumentalities of states or political subdivisions of states and c tax exempt_organizations for use in connection with deferred_compensation plans described in sec_457 contract will also be issued to employers for use in connection with other government plans within the meaning of sec_414 eg sec_415 plans taxpayer may depending on the type of plan provide each participant with certificate which outlines the contract terms contract will be available to contract owners with at least dollar_figurey of aggregate participant accounts at the time of purchase contract will be funded with one or more premiums contract owners will remit premiums to taxpayer annually before the annuity commencement_date taxpayer will apply the premiums among contract 1’s investment options as directed by the contract owners or with the contract owners’ consent the participants the variable investment option of contract will be supported by separate_account separate_account was established as a segregated_asset_account under the insurance laws of state b separate_account is only subject_to the claims of contracts participating in the separate_account accordingly the assets of separate_account are segregated from all other assets of taxpayer and may not be charged with any liabilities arising out of any other business of taxpayer separate_account is registered with the securities_and_exchange_commission sec as a unit_investment_trust under the investment_company act of the act allocations to separate_account will be held in sub-accounts which invest exclusively in shares of mutual funds law and analysis sec_414 defines the term governmental_plan as a plan established and maintained for its employees by the government of the united_states by the government of any state or political_subdivision thereof or by any agency_or_instrumentality of any of the foregoing plr-106567-02 sec_415 provides that in determining whether a governmental_plan as defined in sec_414 meets the requirements of sec_415 benefits provided under a qualified_governmental_excess_benefit_arrangement shall not be taken into account income accruing to a governmental_plan or to a_trust that is maintained solely for the purpose of providing benefits under a qualified_governmental_excess_benefit_arrangement in respect of a qualified_governmental_excess_benefit_arrangement shall constitute income derived from the exercise of an essential_governmental_function upon which such governmental_plan or trust shall be exempt under sec_115 sec_415 provides that the term qualified_governmental_excess_benefit_arrangement means a portion of a governmental_plan if i that portion is maintained solely for the purpose of providing participants in the plan that part of the participant’s annual_benefit otherwise payable under the terms of the plan that exceeds the limitations on benefits imposed by this section ii no election is provided at any time to the participant directly or indirectly to defer compensation under that portion of the plan and iii benefits described in subparagraph a are not paid from a_trust forming part of such governmental_plan unless such trust is maintained solely for the purpose of providing such benefits sec_415 provides that both the taxable_year or years for which amounts in respect of a qualified_governmental_excess_benefit_arrangement are includible in gross_income by a participant and the treatment of such amounts when so includible by the participant shall be determined as if such qualified government excess_benefit arrangement were treated as a plan for the deferral of compensation which is maintained by a corporation that is not exempt from income_tax and which does not meet the requirements for qualification under sec_401 sec_457 defines an eligible_deferred_compensation_plan sec_457 provides rules for plans that do not meet all the requirements of sec_457 sec_457 provides generally that if a deferred_compensation plan of an eligible_employer is not an eligible_deferred_compensation_plan then i the compensation shall be included in the gross_income of the participant or the beneficiary for the first taxable_year in which there is no substantial_risk_of_forfeiture of the rights to such compensation and ii the tax treatment of any amount made available under the plan to a participant or beneficiary shall be determined under sec_72 relating to annuities under sec_817 a segregated_asset_account upon which a variable_annuity or life_insurance_contract other than a pension_plan_contract is based must be adequately diversified in accordance with the regulations prescribed by the secretary in order for the variable_contract to be treated as an annuity under sec_72 or a life_insurance_contract under sec_7702 plr-106567-02 sec_818 - defines a pension_plan_contract for purposes of sections under sec_818 a pension_plan_contract includes contracts purchased to provide retirement annuities for its employees by an organization described in sec_501 which was exempt from tax under sec_501 or was an organization exempt from tax under sec_101 of the internal_revenue_code_of_1939 or the corresponding provisions of prior revenue laws or purchased to provide retirement annuities for employees described in sec_403 by an employer which is a state a political_subdivision of a state or an agency_or_instrumentality of any one or more of the foregoing sec_818 provides that a pension_plan_contract also includes a contract purchased by a governmental_plan under sec_414 or an eligible_deferred_compensation_plan under sec_457 or the government of the united_states the government of any state or political_subdivision thereof or by any agency_or_instrumentality of the foregoing or any_tax exempt_organization for use in satisfying an obligation of such government political_subdivision agency_or_instrumentality or organization to provide a benefit under a governmental_plan sec_1_817-5 states that a segregated_asset_account consist of all assets the investment return and market_value of each of which must be allocated in an identical manner to any variable_contract invested in any such assets sec_817 and sec_1_817-5 of the regulations provide in certain situations a look-through_rule for meeting diversification requirements sec_1 f provides that if the look-through_rule applies a beneficial_interest in a regulated_investment_company a real_estate_investment_trust a partnership or trust will not be treated as a single investment of a segregated_asset_account for purposes of testing diversification instead a pro-rata portion of each asset of the investment_company partnership or trust will be treated as an asset of the segregated_asset_account sec_1_817-5 provides that the look-through_rule of sec_1_817-5 applies to a regulated_investment_company partnership or trust only if a all the beneficial interests in the investment_company partnership or trust other than those described in sec_1_817-5 are held by one or more segregated_asset accounts of one or more insurance_companies and b public access to such investment_company partnership or trust is available exclusively except as otherwise permitted in sec_1_817-5 through the purchase of a variable_contract sec_1_817-5 provides that satisfaction of the ownership conditions of sec_1_817-5 will not be prevented if beneficial interests in a regulated_investment_company partnership or trust are held by the trustee of a qualified_pension or retirement_plan revrul_94_62 1994_2_cb_164 provides a list of various arrangements that will be treated as a qualified_pension or retirement_plan for purposes of sec_1 f iii specifically for purposes of sec_1_817-5 the term qualified_pension plan includes the following two of arrangements a governmental_plan plr-106567-02 within the meaning of sec_414 or an eligible_deferred_compensation_plan within the meaning of sec_457 and any other trust plan account contract or annuity that the internal_revenue_service has determined in a letter_ruling to be within the scope of sec_1_817-5 holding based solely on the information and representations made by taxpayer in its ruling_request we conclude the following that the trustee of any sec_415 plan that is also a governmental_plan within the meaning of sec_414 will be considered a trustee of a qualified_pension or retirement_plan within holding of revrul_94_62 and sec_1_817-5 that the trustee of any sec_457 plan that is also a governmental_plan within the meaning of sec_414 will be considered a trustee of a qualified_pension or retirement_plan within holding of revrul_94_62 and sec_1_817-5 and that the trustee of any plan that is described in sec_457 and which has as its sponsor either i a charitable_organization described in sec_818 or ii a governmental organization described in sec_818 whose employees are described in sec_403 will be considered a trustee of a qualified_pension or retirement_plan within holding of revrul_94_62 and sec_1_817-5 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-106567-02 sincerely s donald j drees jr senior technician reviewer branch office associate chief_counsel financial institutions products
